DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending in this application.
IDS submitted on 1/20/2020 was considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US 10,540,651 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 of U.S. Patent No. US 10,540,651 B1 contains every element of claims 1, 8 and 15 of the instant application and thus anticipate the claims of the instant application (see Claim Comparison Table below).

Instant Application 16/747,494
US 10,540,651 B1
1. A method for communicating information between a computer and a server via a computer-implemented proxy device, comprising: 
receiving, by the computer-implemented proxy device, a message directed to the server from a second user, wherein the message includes a request for information associated with a first user account that is associated with a first user, wherein the second user is different from the first user; 
inspecting, by the computer-implemented proxy device, the message from the second user based on one or more pre-determined profiles and one or more pre-defined communication rules comprising a filter, wherein the inspecting comprises looking for data patterns in the message using the filter; 
determining, based on the inspecting, that the message includes a request for performing a task that is restricted from the second user; and 
















in response to determining that the message includes the request for performing the task that is restricted from the second user, 
preventing the second user from performing the task that is restricted from the second user by filtering the message by the computer-implemented proxy device to produce a filtered message before sending the filtered message to the server.
1. A method to communicate information between a computer and a server via a computer-implemented proxy device, comprising: 
receiving, by the computer-implemented proxy device, a message directed to the server from a second user, wherein the message includes a request for information associated with a first user account that is associated with a first user, wherein the second user is different from the first user; 
inspecting, by the computer-implemented proxy device, the received message from the second user based on one or more pre-determined profiles and one or more pre-defined communication rules comprising a filter, wherein the inspecting comprises looking for data patterns in the received message using the filter; 
determining, based on the inspecting, the message includes a request for information that is restricted from the second user; 
in response to determining that the message includes the request for information that is restricted from the second user, preventing the message from triggering access to at least a portion of a uniform resource locator (URL) associated with the first user account by the second user by sending a modified message to the server, wherein the modified message comprises the message with a masked portion; determining, based on the inspecting, the message includes a request for performing a task that is restricted from the second user on information that is unrestricted from the second user; and 
in response to determining that the message includes the request for performing a task that is restricted from the second user on information that is unrestricted from the second user, preventing the second user from performing the task that is restricted from the second user by filtering the message by the computer-implemented proxy device to produce a filtered message before sending the filtered message to the server.
8. A system comprising one or more processors and a non-transitory computer-readable medium comprising instructions that, when executed by the one or more processors, cause the system to perform a method for communicating information between a computer and a server via a computer-implemented proxy device, the method comprising: 
receiving, by the computer-implemented proxy device, a message directed to the server from a second user, wherein the message includes a request for information associated with a first user account that is associated with a first user, wherein the second user is different from the first user;
 inspecting, by the computer-implemented proxy device, the message from the second user based on one or more pre-determined profiles and one or more pre-defined communication rules comprising a filter, wherein the inspecting comprises looking for data patterns in the message using the filter; 

determining, based on the inspecting, that the message includes a request for performing a task that is restricted from the second user; and 
















in response to determining that the message includes the request for performing the task that is restricted from the second user, 

preventing the second user from performing the task that is restricted from the second user by filtering the message by the computer-implemented proxy device to produce a filtered message before sending the filtered message to the server.
3. An apparatus, comprising: a processor; and a non-transitory computer-readable storage medium storing instructions that, when executed by the processor, cause the apparatus to perform a method for communicating information between computer and a server via a computer-implemented proxy device, the method comprising: 

receiving, by the computer-implemented proxy device, a message directed to the server from a second user, wherein the message includes a request for information associated with a first user account that is associated with a first user, wherein the second user is different from the first user; 
inspecting, by the computer-implemented proxy device, the received message from the second user based on one or more pre-determined profiles and one or more pre-defined communication rules comprising a filter, wherein the inspecting comprises looking for data patterns in the received message using the filter; 
determining, based on the inspecting, the message includes a request for information that is restricted from the second user; 
in response to determining that the message includes the request for information that is restricted from the second user, preventing the message from triggering access to at least a portion of a uniform resource locator (URL) associated with the first user account by the second user by sending a modified message to the server, wherein the modified message comprises the message with a masked portion; determining, based on the inspecting, the message includes a request for performing a task that is restricted from the second user on information that is unrestricted from the second user; and 
in response to determining that the message includes the request for performing a task that is restricted from the second user on information that is unrestricted from the second user, preventing the second user from performing the task that is restricted from the second user by filtering the message by the computer-implemented proxy device to produce a filtered message before sending the filtered message to the server.
15. A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors of a computing system, cause the computing system to perform a method for communicating information between a computer and a server via a computer-implemented proxy device, the method comprising: 
receiving, by the computer-implemented proxy device, a message directed to the server from a second user, wherein the message includes a request for information associated with a first user account that is associated with a first user, wherein the second user is different from the first user; 
inspecting, by the computer-implemented proxy device, the message from the second user based on one or more pre-determined profiles and one or more pre-defined communication rules comprising a filter, wherein the inspecting comprises looking for data patterns in the message using the filter; 

determining, based on the inspecting, that the message includes a request for performing a task that is restricted from the second user; and 















in response to determining that the message includes the request for performing the task that is restricted from the second user, 

preventing the second user from performing the task that is restricted from the second user by filtering the message by the computer-implemented proxy device to produce a filtered message before sending the filtered message to the server.
2. A non-transitory computer-readable storage medium storing instructions that, when executed by a computer, cause the computer to perform a method for communicating information between computer and a server via a computer-implemented proxy device, the method comprising: 

receiving, by the computer-implemented proxy device, a message directed to the server from a second user, wherein the message includes a request for information associated with a first user account that is associated with a first user, wherein the second user is different from the first user; 
inspecting, by the computer-implemented proxy device, the received message from the second user based on one or more pre-determined profiles and one or more pre-defined communication rules comprising a filter, wherein the inspecting comprises looking for data patterns in the received message using the filter; 
determining, based on the inspecting, the message includes a request for information that is restricted from the second user; 
in response to determining that the message includes the request for information that is restricted from the second user, preventing the message from triggering access to at least a portion of a uniform resource locator (URL) associated with the first user account by the second user by sending a modified message to the server, wherein the modified message comprises the message with a masked portion; determining, based on the inspecting, the message includes a request for performing a task that is restricted from the second user on information that is unrestricted from the second user; and 
in response to determining that the message includes the request for performing a task that is restricted from the second user on information that is unrestricted from the second user, preventing the second user from performing the task that is restricted from the second user by filtering the message by the computer-implemented proxy device to produce a filtered message before sending the filtered message to the server.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12, 15, 16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eisenberger et al. (US 2006/0178910 A1) (hereinafter, “Eisenberger”) in view of Harris et al. (US 2007/0245409 A1) (hereinafter, “Harris”).

As to claim 1, Eisenberger discloses a method for communicating information between a computer (Fig. 1A, item 300) and a server (Fig. 1A, item 100) via a computer-implemented proxy device (Fig. 1A. item 200/200g, see also, Fig. 11D), comprising: 
receiving, by the computer-implemented proxy device, a message directed to the server from a second user, wherein the message includes a request for information associated with a first user account that is associated with a first user, wherein the second user is different from the first user (“As shown, a request to publish a selected topic is received by the Administrative Server (block 105). The Administrative Server can assess whether the Subscriber is authorized to receive data from participating Publishers (such as from any, all or only selected Publishers) (block 110). The publication request can be forwarded to Publishers so that each Publisher can approve or deny the publication request for a particular topic or Subscriber (block 115).” -e.g. see, [0068]; see also: “Referring to FIG. 11D, a request from a Subscriber for specified data is received (block 280) by the Publisher Gateway … a Subscriber data request may specify a particular diagnosis, age and/or gender. As such, a rule criteria for this request can be: "Diagnosis=Anthrax, Sex=M, and Age gt 65" (where "gt" is greater than). The rule criteria can also define what data elements will be included in an automatic publication to the Message Flow Server when, and if, a Publisher patient data event record is determined to match a Subscriber data request.” -e.g. see, [0110]; herein, the Publisher Gateway (i.e. the computer-implemented proxy device) receives a message from a Subscriber (i.e. a second user) wherein message includes request for data of other user accounts based on rule criteria which would be equivalent to a first user wherein the second user (i.e. subscriber) is different from a first user (i.e. requested data); see also, “The Publisher Gateway publishes relevant patient data to the Message Flow Server (block 288).” -e.g. see, [0111]; herein, message flow server is equivalent to the server; see also, Fig. 2, [0070]; furthermore, see, [0069]; herein, FIG. 3 illustrates exemplary operations that can be carried out by a Publisher 200. As shown, a notification of a request to publish is received at the Publisher portal (the Administrative Server application) for an identified Subscriber and topic (block 201). The notification can be on any viewing screen, but is typically in the "inbox" of the Publishers. The Publishers can each determine whether to approve or deny the publication request for a respective Subscriber and/or topic request);
 inspecting, by the computer-implemented proxy device, the message from the second user …, wherein the inspecting comprises looking for data patterns in the message using the filter (“Referring to FIG. 11D, a request from a Subscriber for specified data is received (block 280) by the Publisher Gateway. A respective Publisher approves (block 282Y) or denies (block 282N) the request (typically once). As noted above, once approved, a "subscription" may be authorized using the Administrative Server 1100 and/or Message Flow Server 100 so that future data records matching the topic can be forwarded automatically (until the subscription is canceled by the Publisher or expires). If approved, the Publisher Gateway can review the requested data and establish associated data request rule criteria to be applied to filter and search for the event data requested by the Subscriber in that Publisher's data records (block 284). For example, a Subscriber data request may specify a particular diagnosis, age and/or gender. As such, a rule criteria for this request can be: "Diagnosis=Anthrax, Sex=M, and Age gt 65" (where "gt" is greater than). The rule criteria can also define what data elements will be included in an automatic publication to the Message Flow Server when, and if, a Publisher patient data event record is determined to match a Subscriber data request.” -e.g. see, [0110], see also, [0068], [0069], [0070]);
determining, based on the inspecting, that the message includes a request for performing a task that is restricted from the second user (“The Publishers can each determine whether to approve or deny the publication request for a respective Subscriber and/or topic request. The Publishers can review the notification and respond to the web application portal an approval or denial based on Publisher specific preferences, criteria, rules and/or constraints (block 202). The Publisher approval and/or denial for the request can be selected on the web application portal and sent as a notification from the Administrative Server to the Subscriber.” -e.g. see, [0069]; see also, “Referring to FIG. 11D, a request from a Subscriber for specified data is received (block 280) by the Publisher Gateway. A respective Publisher approves (block 282Y) or denies (block 282N) the request (typically once).” -e.g. see, [0110]; herein, request is approving or denying based on preferences, criteria and rules which is equivalent to task being restricted from second user); and 
in response to determining that the message includes the request for performing the task that is restricted from the second user, preventing the second user from performing the task that is restricted from the second user by filtering the message by the computer-implemented proxy device to produce a filtered message before sending the filtered message to the server (“The Publishers can each determine whether to approve or deny the publication request for a respective Subscriber and/or topic request. The Publishers can review the notification and respond to the web application portal an approval or denial based on Publisher specific preferences, criteria, rules and/or constraints (block 202). The Publisher approval and/or denial for the request can be selected on the web application portal and sent as a notification from the Administrative Server to the Subscriber.” -e.g. see, [0069]; see also, “Referring to FIG. 11D, a request from a Subscriber for specified data is received (block 280) by the Publisher Gateway. A respective Publisher approves (block 282Y) or denies (block 282N) the request (typically once).” -e.g. see, [0110]; herein, request is denied (i.e. prevented) based on preference, criteria and rules).
Eisenberger may not explicitly discloses inspecting, by the computer-implemented proxy device, the message from the second user based on one or more pre-determined profiles and one or more pre-defined communication rules comprising a filter; preventing the second user from performing the task that is restricted from the second user by filtering the message by the computer-implemented proxy device to produce a filtered message before sending the filtered message to the server.
However, in an analogous art, Harris discloses inspecting, by the computer-implemented proxy device, the message from the second user based on one or more pre-determined profiles and one or more pre-defined communication rules comprising a filter (“FIG. 27E is a flowchart of an embodiment of a method to filter document requests coming from the client 10. In some embodiments, the method begins with interception of a content request to the web server by a process running on a proxy server 27520 (step 27610). The request is examined (step 27612) and previously determined rules are applied to the request (step 27614). Following the application of the rules, the request may be processed normally with no alteration (step 27616), the request may be modified based on a rule and then processed normally (step 27618), or the request may be denied based upon the application of a rule (step 27620). The filtering of the request may be done at the proxy server when the request is inbound or may be done by examining the responsive content being sent by the file server in an outbound direction.” -e.g. see, [0508], see also, Fig. 27E, [0509]; herein, the content files may be categorized and the availability of the content files may be restricted by the rules based on category. The rules may filter content based upon the type of connection established by the client with the user); preventing the second user from performing the task that is restricted from the second user by filtering the message by the computer-implemented proxy device to produce a filtered message before sending the filtered message to the server (“FIG. 27E is a flowchart of an embodiment of a method to filter document requests coming from the client 10. In some embodiments, the method begins with interception of a content request to the web server by a process running on a proxy server 27520 (step 27610). The request is examined (step 27612) and previously determined rules are applied to the request (step 27614). Following the application of the rules, the request may be processed normally with no alteration (step 27616), the request may be modified based on a rule and then processed normally (step 27618), or the request may be denied based upon the application of a rule (step 27620). The filtering of the request may be done at the proxy server when the request is inbound or may be done by examining the responsive content being sent by the file server in an outbound direction.” -e.g. see, [0508], see also: “The content files may be categorized and the availability of the content files may be restricted by the rules based on category. The rules may filter content based upon the type of connection established by the client with the user. For example, the display capabilities and the processing resources available to the client device may be considered in determining whether the requested content is transmitted without alteration to the client device, modified prior to transmission, or not transmitted. Similarly, the location of the requesting client may also impact whether the requested content is delivered and the form in which it is delivered. URL rewriting may be employed to redirect all of the content file requests to a specified server where the rules are applied to the request.” -e.g. see, [0509]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the claimed invention to modify the invention of Eisenberger with the teaching of Harris to include inspecting, by the computer-implemented proxy device, the message from the second user based on one or more pre-determined profiles and one or more pre-defined communication rules comprising a filter; preventing the second user from performing the task that is restricted from the second user by filtering the message by the computer-implemented proxy device to produce a filtered message before sending the filtered message to the server in order to improve the level of control of access of remote users to centralized applications and data files and to control the actions the user can perform on these centralized applications and data files.

As to claims 8 and 15, these are rejected using the similar rationale as for the rejection of claim 1.

As to claim 2, the combination of Eisenberger and Harris disclose wherein the task comprises modifying the information associated with the first user account (Eisenberger: “In some embodiments, the patient data messages can be filtered to automatically and/or electronically to remove certain information, such as personal identifiers, prior to the transmission (block 205). The optional filtering can be used based on the rules of the Publisher (to comply with business or regulatory rules, such as HIPAA privacy rules or the like), and/or can be based on the identity of the Subscriber requesting the data and/or on the topic requested for publication.” -e.g. see, Eisenberger: [0070]).

	As to claims 9 and 16, these are rejected using the similar rationale as for the rejection of claim 2.

As to claim 5, the combination of Eisenberger and Harris disclose wherein the information associated with the first user account includes health information of the first user (Eisenberger: “FIG. 17A illustrates that a user can electronically select to go to a Subscriber mode. FIG. 17A illustrates some details of a selected topic ("topic definition details") that a Subscriber can identify or select to obtain healthcare records of interest (if the Subscriber is authorized for same according to defined rules)” -e.g. see, Eisenberger: [0121]).

	As to claims 12 and 19, these are rejected using the similar rationale as for the rejection of claim 5. 

Claims 3, 10 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eisenberger in view of Harris and further in view of Moran et al. (US 2008/0066173 A1) (hereinafter, “Moran”).

As to claim 3, neither Eisenberger nor Harris explicitly disclose wherein the task involves creating or maintaining scripts to aggregate additional information included in inbound messages to the server. However, in an analogous art, Moran discloses wherein the task involves creating or maintaining scripts to aggregate additional information included in inbound messages to the server (“ … aggregating all the browser actions triggered by all possible inputs and events during the simulation process, the authorization proxy obtains a list of most, if not substantially all, possible requests from the client which are consistent with the script originating in the web server.” -e.g. see, Moran: [0046]; see also, [0073]; herein, the authorization proxy prepares the transmission for receiving commands that allow a tracing of values and events occurring on the client browser 250. At Block 204 the transmission (e.g., HTML page 202) is parsed to identify content and HTML tags and client side logic (e.g., JavaScript code)).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the claimed invention to modify the invention of Eisenberger and Harris with the teaching of Moran to include wherein the task involves creating or maintaining scripts to aggregate additional information included in inbound messages to the server in order to provide a need for simulating executing of client-side logic to capture and verify external data and events occurring thereon.

	As to claims 10 and 17, these are rejected using the similar rationale as for the rejection of claim 3.

Claims 4, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eisenberger in view of Harris and further in view of Schattmaier et al. (US 2008/0154758 A1) (hereinafter, “Schattmaier”).

As to claim 4, neither Eisenberger nor Harris explicitly disclose wherein the information associated with the first user account includes financial information of the first user.
However, in an analogous art, Schattmaier discloses wherein the information associated with the first user account includes financial information of the first user (“he user may request a credit report from the credit-information provider in relation to the entity. The credit report comprises a compilation of a full or partial financial history of one or more entities or information derived from such financial history. For example, the credit report may comprise a data file, one or more formal credit reports, or another form of compilation.” -e.g. see, Schattmaier: [0020]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the claimed invention to modify the invention of Eisenberger and Harris with the teaching of Schattmaier to include wherein the information associated with the first user account includes financial information of the first user in order to provide a need for supporting a financial institute with a secure framework for communicating financial information.

	As to claims 11 and 18, these are rejected using the similar rationale as for the rejection of claim 4.

Claims 6, 7, 13, 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eisenberger in view of Harris and further in view of Tremain (US 2002/0069369 A1).

As to claim 6, neither Eisenberger nor Harris explicitly disclose wherein the computer-implemented proxy device is configured to log the message.
However, in an analogous art, Tremain discloses wherein the computer-implemented proxy device is configured to log the message (“The firewall system may also be programmed to detect attempts to communicate through it which violate the rules and can generate log files and audit trails which can alert a security operator to investigate. It should be noted that in the preferred implementation of the present invention, the virtual firewall will be running on top of an operating system which itself is running on the respective virtual machine.” -e.g. see, Tremain: [0096]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the claimed invention to modify the invention of Eisenberger and Harris with the teaching of Tremain to include wherein the computer-implemented proxy device is configured to log the message in order to protect information from unauthorized intruders.

	As to claims 13 and 20, these are rejected using the similar rationale as for the rejection of claim 6.

As to claim 7, neither Eisenberger nor Harris explicitly disclose wherein the computer-implemented proxy device is configured to alert an administrator if an attempt is made to violate the one or more pre-defined communication rules.
However, in an analogous art, Tremain discloses wherein the computer-implemented proxy device is configured to alert an administrator if an attempt is made to violate the one or more pre-defined communication rules (“The firewall system may also be programmed to detect attempts to communicate through it which violate the rules and can generate log files and audit trails which can alert a security operator to investigate. It should be noted that in the preferred implementation of the present invention, the virtual firewall will be running on top of an operating system which itself is running on the respective virtual machine.” -e.g. see, Tremain: [0096]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the claimed invention to modify the invention of Eisenberger and Harris with the teaching of Tremain to include wherein the computer-implemented proxy device is configured to alert an administrator if an attempt is made to violate the one or more pre-defined communication rules in order to protect information from unauthorized intruders.

	As to claim 14, it is rejected using the similar rationale as for the rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256. The examiner can normally be reached Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        

/HENRY TSANG/Primary Examiner, Art Unit 2495